Exhibit 32.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Christa A. Vesy, Interim Chief Financial Officer, Executive Vice President and Chief Accounting Officer of DDR Corp. (the “Company”), certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (1)The Quarterly Report on Form 10-Q of the Company for the period ended June 30, 2016, as filed with the Securities and Exchange Commission (the “Report”), which this certification accompanies, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for the periods expressed in the Report. /s/ Christa A. Vesy Christa A. Vesy Interim Chief Financial Officer, Executive Vice President and Chief Accounting Officer August 2, 2016
